Opinion by
Judge Pryor:
The General Statutes provide that if there are no children, father or mother the estate passes by descent to the brothers and sisters, and if no brothers or sisters then to the paternal and maternal kindred in the manner pointed out therein. Gen. Stat. 1881, ch. 31, § 1. In this case the intestate died without children, leaving no father or mother surviving, and her estate passes to her brothers and sisters, and the fact that they were only of the half blood can make no difference.
Judgment affirmed.